DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 07/15/2020 and 08/19/2021, have been considered by the examiner.
The examiner notes that the 07/15/2020 IDS contains references not considered by the examiner.  These references were not considered, as it is unclear how the subject matter of these references pertain to the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giambattista et al. (PGPub 2012/0143143).
[Claims 1 and 19] Giambattista teaches a medicament container holder (figure 3) comprising: 
a body (figure 1, item 16) adapted to receive a medicament container (figure 1, item 18) (the examiner notes the “medicament container” is not a positively recited claim element), the body comprising a plurality of tongues (figure 3, item 80) forming a proximal tip of the body (figure 3; paragraph [0035]), 
a plurality of engagement elements (figure 5, item 84) arranged at the proximal end of the tongues (figure 5), directed inwards (figure 5), wherein the plurality of engagement elements (figure 5, item 84) are arranged to engage a neck portion (figure 1, item 22) of the medicament container (figure 1, item 18) (paragraphs [0032] and [0035]);
wherein the plurality of tongues (figure 3, item 80) deflect radially outwards from a non-stressed state when engaged by a needle shield (figure 1, item 20) of said medicament container (figure 1, item 18) (paragraph [0037]), 
wherein said plurality of tongues (figure 3, item 80) with the plurality of engagement elements (figure 5, item 84), engage with the neck portion (figure 1, item 22) of the medicament container (figure 1, item 18) for preventing the medicament container holder from moving in a proximal direction relative the medicament container holder, when disengaged from the needle shield (figure 1, item 20), (paragraph [0037]) and 
wherein the plurality of tongues (figure 3, item 80) are in a stressed state when in engagement with the neck portion (figure 1, item 22) (paragraphs [0035] and [0037]).
[Claims 2-4] Giambattista teaches the limitations of claim 1, upon which claims 2-4 depend.  In addition, Giambattista teaches 
the plurality of tongues (figure 3, item 80) are formed by longitudinally extending slits (figure 3, item 82) in the proximal area of the medicament container holder (figure 3; paragraph [0035]); 
wherein the longitudinally extending slits (figure 3, item 82) terminate in a circular (“u-shaped”) cut out for enhancing bending (paragraph [0035]).
[Claims 7 and 12] Giambattista teaches the limitations of claim 1, upon which claims 7 and 12 depend.  Giambattista also discloses the plurality of engagement elements (figure 5, item 84) comprise a plurality of radial, inwardly directed protrusions (ledges) (figure 5, tip of 84).
[Claim 8] Giambattista teaches the limitations of claim 7, upon which claim 8 depends. Giambattista also teaches a central passage (figure 5) that is defined by the plurality of radial, inwardly directed protrusions (figure 5, tip of 84).
[Claim 9] Giambattista teaches the limitations of claim 7, upon which claim 9 depends.  In addition, Giambattista discloses a radial dimension of the radial, inwardly directed protrusions (figure 5, item 84) is chosen such that the plurality of tongues (figure 3, item 80) are prevented from fully flexing back to the non- stressed state when in contact with the neck portion (figure 1, item 22) of the medicament container (figure 1, item 18) (paragraphs [0035]-[0037]).
[Claims 10 and 11] Giambattista teaches the limitations of claim 1, upon which claims 10 and 11 depend.  Giambattista also teaches the engagement elements (figure 5, item 84) are arranged with distally directed surfaces having inclinations (figure 5) generally corresponding to the neck portion (figure 1, item 22) of the medicament container (figure 1, item 18) (paragraphs [0035]-[0037]).
[Claims 13 and 14] Giambattista teaches the limitations of claim 1, upon which claims 13 and 14 depend.  Giambattista further discloses a holding element (figure 1, item 25) at a distal end thereof (figure 1), the holding element (figure 1, item 25) arranged to cooperate with a flange (figure 1, item 24) of the medicament container (figure 1, item 18) for holding a distal end of the medicament container (figure 1, item 18) (paragraphs [0032], [0037]); 
wherein the holding element (figure 1, item 25) further comprises at least one support element (figure 1, item 23) for supporting a distal end of the medicament container (figure 1, item 18) (paragraphs [0032], [0033], [0036], [0037]).
[Claim 15] Giambattista teaches the limitations of claim 1, upon which claim 15 depends.  In addition, Giambattista also teaches at least one attachment element (figure 5, item 86) arranged to attach the medicament container holder to a medicament delivery device (paragraph [0037]).
[Claims 16, 17, and 18]  Giambattista teaches the limitations of claim 1, upon which claims 16, 17, and 18, depend.  Giambattista also teaches an outwardly extending circumferential flange (figures 1, 3, and 5, item 25) extending from a distal end of the container holder (as best shown in figure 3);
wherein the outwardly extending circumferential flange (figures 1, 3, and 5, item 25) provides a rotational stop (gap in the surface of 25) that prevents a medicament holder from rotating (as best shown in figure 3); and
wherein the rotation stop (gap in the surface of 25) is configured to be positioned within a holding element including at least one cut away portion (figure 3) provided in a radially extending flange (figure 5) (paragraph [0032]) of the medicament container (again, the examiner notes the “medicament container” is not a positively recited claim structure; thus, any additional structures associated with the functionally recited “medicament container” are not required to meet the limitations of the claim).
[Claim 20] Giambattista teaches the limitations of claim 1, which are incorporated into independent claim 20. Giambattista further discloses a medicament delivery device (figure 2, item 8) which comprises the medicament container holder (paragraph [0033]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,751,480. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the recited instant application claim are found in the recited patent claim. For example, all of the elements of claim 1 of the instant application can be found in claim 1 of the patent. The difference between claim 1 of the instant application and claim 1 of the patent lies in the fact that the patent claim includes more elements and is thus more specific. Thus, the invention of claim 1 of the patent is in effect a "species" of the "generic" invention of claim 1 of the instant application. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim 1 of the instant application is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/04/2022